Title: Wednesday February 1st. 1786.
From: Adams, John Quincy
To: 


       Slept none last Night. Felt unwell all day. Went in the evening to Mr. White’s but nobody was there: from thence to Mr. Duncan’s where I found Mr. Thaxter, and the young Squire, about as opposite to each other as North and South. Mr. Duncan, talk’d a great deal about paper money times, and the amazing depreciation, of that Currency. Went from thence in to Mr. Osgood’s, where there was all Mr. White’s family. Says Mr. W. we have not seen you, before, this month. I said I had been at his house last week. But that was not this month. This was wit. Spent an hour with Mr. Thaxter at his office. Studied none in the Night.
      